Case 1:21-cv-03230-PKC-SJB Document 10 Filed 08/11/21 Page 1 of 2 PagelD #: 55

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

Display Vectors LLC,
Civil Action No. 1:21-cv-3230
Plaintiff,
Patent Case
v.
Jury Trial Demanded
Sound Around Inc.,
Defendant.

 

 

DECLARATION OF JERRY BRACB IN THE ABOVE-CAPTIONED MATTER

I, Jerry Brach, hereby declare under penalty of perjury that the following is true and
correct to the best of my knowledge, information and belief:

1. I submit this declaration responsive to the Court’s Order of August 10, 2021,
which is shown below:

ORDER: The Motion for Extension of Time to Answer [8] is denied without prejudice to renewal. Defendant Sound Around Inc. ("Defendan
seeks to extend the time to answer, move, or otherwise respond to the Complaint. Defendant's answer was due on 7/8/2021. Because it is
seeking to extend the time to answer after the time to do so has passed, Defendant must file a motion by 8/17/2021 that explains why, unde
the standards set forth in Enron Oif Corp. v. Diakuhara, 10 F.3d 90, 96 (2d Cir. 1993), a belated answer is permissible, and why a default shc
not be entered. Liang v. Home Reno Concepts, LLC, 803 F. App'x 444, 446 n2 (2d Cir. 2020). So Ordered by Magistrate Judge Sanket J.
Bulsara on 8/10/2021. (Farrell, Gillian)

which concerns the captioned law suit filed by the Plaintiff Display Vectors LLC (“ the

Present Action’).

2. I, together with my younger brother Abe Brach, actively manage the family
business known by the name Sound Around, Inc. (“Sound Around”), which is wholly owned by
my father, Zigmund Brach, whose active management of Sound Around has dramatically

reduced owing to his health issues.

{02683920.1}
Case 1:21-cv-03230-PKC-SJB Document 10 Filed 08/11/21 Page 2 of 2 PagelD #: 56

3. To my knowledge, the Plaintiff Display Vectors effected service of the Present
Action on Sound Around SOLELY by serving the Present Action on the New York Department
of State, as agent of Sound Around, rather than directly on Sound Around at its place of business
in Brooklyn, New York.

4. The Department of State mailed the Present Action to Sound Around by letter
dated July 22, 2021. See Exhibit 1 attached hereto.

5. The Present Complaint was received at Sound Around on or about August 4,
2021, was scanned, and then I emailed it to Sound Around’s counsel Max Moskowitz on the
same day. See Exhibit 2 attached hereto.

6. I attach hereto as Exhibit 3 an Affidavit of Service provided to me by counsel,
also evidencing that the Present Action was served solely on the Department of State, which as I

have shown above, mailed the present action to Sound Around by letter dated July 22, 2021.

I declare under penalty of perjury that the foregoing is true.

a

Dated: August 10, 2021

 

{02683920.1}
